Citation Nr: 1738500	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and personality disorder, due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Navy from November 1980 to November 1984.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In August 2016, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In July 2017, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Partial Remand (JMPR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMPR, the parties agreed that VA did not attempt obtain the military personnel file of the Veteran's named alleged assailant.  In September 2011, the Veteran asserted that he was raped by Seaman D.P. while aboard the U.S.S. Bainbridge while stationed in Subic Bay, Philippines.  At his Board hearing, he again asserted being raped by Seaman D.P. (for the full name of the Veteran, please refer to the Board Hearing transcript page 21).

A claimant pursuing service connection for PTSD based on an in-service personal assault adequately identifies relevant records of fellow service members that may aid in corroborating the claim assault, G.C. Precedent Opinion 05-14 is applicable to the claim and VA must either attempt to obtain such records or notify the claimant why it will not undertake such efforts.  Molitor v. Shulkin, No. 15-2585, 2017 U.S. App. Vet. LEXIS 834 (U.S. Vet App. June 1, 2017).

As such, a remand is required in order to attempt to obtain the military personnel records of Seaman D.P. consistent with General Counsel Precedent Opinion 05-14.

Accordingly, the case is REMANDED for the following action:

1. VA should attempt to locate Seaman D.P. to obtain authorization for the disclosure of his military personnel records, consistent with G.C. Precedent Opinion 05-14.  Specifically, to confirm that Seaman D.P. was stationed on the U.S.S. Bainbridge at the same time as the Veteran in Subic Bay, Philippines, or any other information that may corroborate the Veteran's assertions of military sexual trauma.
 
2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

